Citation Nr: 1701848	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  05-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis and status-post lumbar discectomy.

2. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to January 1984.

These matters are on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Board, in pertinent part, denied entitlement to service connection for a low back disorder, diagnosed as degenerative arthritis and status-post lumbar discectomy, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

By rating decision in August 2012, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for PTSD.  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of entitlement to service connection for PTSD is not before the Board.  Notwithstanding this award of service connection, the matter of entitlement to service connection for an acquired psychiatric disorder other than PTSD continued.

The Veteran appealed the denial of service connection for a low back disorder to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued an order that granted a Joint Motion for Partial Remand (Joint Motion) filed by counsel for both parties, vacated the Board's June 2011 decision with respect to the issue of service connection for a low back disorder, and remanded that matter to the Board for action in compliance with the Joint Motion.  The Board then Remanded the matter to the AOJ in June 2013 for additional development, to include properly addressing the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

By a November 2013 decision, the Board denied entitlement to service connection for a low back disability and an acquired psychiatric disorder other than PTSD.  The Veteran again appealed the decision to the Court.  By a May 2015 Memorandum Decision, the Court vacated the Board's November 2013 decision and remanded the issues.  


FINDINGS OF FACT

1. It is as likely as not that the Veteran's degenerative disc disease of the lumbar spine is etiologically related to his active service, to include an in-service fall.

2. It is as likely as not that the Veteran's depression had its onset during active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic low back disability, to include degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for an acquired psychiatric disability other than PTSD have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016). The Veteran's claims for service connection are being granted herein.  Accordingly, any error related to the duty to notify or assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  As noted, arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).


A. Low Back Disability

The Veteran's VA treatment records include ongoing treatment for low back pain.  A June 2004 MRI study revealed degenerative changes at the L5-S1 disc and broad disc bulges at the L4-L5 and L5-S1 discs without evidence of focal disc protrusion.  With regard to in-service incurrence, service treatment records document that he sought treatment for low back pain in September 1983.  The Veteran claimed that he was experiencing back pain since he fell on the metal part of a seat and was passing blood in his urine.  The assessment was back pain secondary to trauma with contusion over right flank.  Accordingly, the requirements for Shedden elements (1) and (2) have been met. 

As for the nexus element, there are conflicting medical opinions.  The negative evidence consists of two VA opinions.  A March 2010 opinion determined that the Veteran's degenerative disc disease was not caused by or a result of any in-service injury.  The rationale was that the injury in active duty was a right flank contusion and the Veteran had a normal lumbar spine X-ray many years later in May 1992.  The examiner noted that degenerative disc disease does not result from one time trauma to the back.  

In an August 2013 addendum opinion, the VA physician again reported that the claims file and the Veteran's assertions of back pain since service were reviewed.  The physician maintained his negative opinion, finding that DDD is a degenerative process involving the discs of the spine, unrelated to an in-service injury of the soft tissues of the right paraspinal region.  The examiner further noted that the back contusion in 1983 was not severe enough to result in the development of subsequent DDD.  The examiner explained that there was a gap of at least 19 years between the initial injury and the diagnosis of DDD in 2004.  Alternatively, degenerative changes of the spine are predominantly related to age, genetics, and body weight.    

The positive (favorable) evidence includes, in pertinent part, a November 2016 letter from P.C., MD indicating he reviewed the Veteran's claims file, including pertinent medical history.  Based on this review and a review of current medical literature, Dr. P.C. found the Veteran's current degenerative back disability is as likely as not related to his initial in-service injury.  The rationale is that the Veteran's development of symptoms are consistent with the well-described natural history of post-traumatic degenerative disc disease.  Dr. P.C. further disagreed with the conclusions of the VA examiner, indicating that the VA examiner's rationale is at odds with published, peer-reviewed medical literature on the subject.  

Based on the above, the Board finds the evidence is at least in equipoise as to whether the Veteran's current back disability is related to his in-service complaints.  Accordingly, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Acquired Psychiatric Disorder Other Than PTSD

The Veteran's treatment records show treatment for depressive disorder.  See, e.g., June 28, 2007 Discharge Note.  The August 2011 VA examiner also noted a diagnosis of major depressive disorder, recurrent.  In service, the Veteran underwent a mental status evaluation in February 1983.  The examiner found that his mental status was within normal limits and there was no evidence of any psychiatric illness or condition.  He was determined to have a character disorder and recommended for discharge from the military.  Such is deemed sufficient to meet the requirements for Shedden elements (1) and (2).

As for the nexus question, an August 2011 VA examiner indicated that it was not possible to differentiate what psychiatric symptoms were attributable to his now service-connected PTSD as compared to those caused by his depressive disorder.  Specifically, the examiner found that there were overlapping symptoms of depression and anxiety.  The examiner opined that it is less likely than not that major depressive disorder had its onset in the service or within one year of discharge.  The rationale was that the Veteran denied that he experienced symptoms of mental disorder prior to the military and there is an absence of documented symptoms of mental disorder in the service treatment records.  The examiner relied on the February 1983 finding that there was no evidence of any psychiatric illness or condition and there were no other mental health entries or symptoms noted in the remainder of the service treatment records.

The Veteran submitted a November 2016 letter from M.C., MD noting a review of the Veteran's claims file and an interview of the Veteran in October 2016.  Dr. M.C. found that the Veteran's major depressive disorder symptoms preceded those of his PTSD, finding that depressive disorder actually had its onset during active service.  Dr. M.C. further found that the symptoms of major depressive disorder are easily distinguished from his PTSD symptomatology.  Dr. M.C. noted that the Veteran's personnel records indicate disciplinary actions for failing to show up on duty and being referred to the Clinical Psychology Service in 1983.  During that examination, he was found to have a character disorder, for which there are no provided diagnostic criteria.  Dr. M.C. indicated that 1983 was the beginning of the Veteran's major depressive disorder and that the Veteran reported during the October 2016 interview that symptoms of depression, hopelessness, and despair developed in 1983.  Dr. M.C. contrasted the Veteran's previously exemplary performance reviews with the sudden and severe decline in functioning.  He noted the lack of mental health treatment for 20 years after discharge but found it "unremarkable in the setting of severe mental illness."  When he was treated again in 2004, the Veteran was prescribed medication for depression.  The Veteran's family members noted severe changes in the Veteran's behavior after his return from service. 

Dr. M.C. disagreed with the August 2011 examiner, noting that the examiner failed to address whether a character disorder was a proper diagnosis in 1983.  Dr. M.C. found the 1983 assessment incomplete and superficial and noted that it failed to provide relevant clinical information.  Dr. M.C. stated that the Veteran's depression symptoms are severe, pervasive, and profound in including overt psychosis.  He pointed out that the VA healthcare providers have differentiated the Veteran's PTSD and depression and treated them separately.  He also indicated that the Veteran's sister described the Veteran has coming home in 1984 as a different individual with a great deal of mental stress.  Based on his review of the record and interview of the Veteran, the examiner concluded that the Veteran's major depressive disorder manifested during his active-duty service.  

Based on the above, the Board finds the evidence is at least in equipoise as to whether the Veteran's current major depressive disorder had its onset during active service.  Accordingly, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is granted.

Service connection for an acquired psychiatric disorder other than PTSD is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


